Citation Nr: 0617601	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-23 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy. 

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

3.  Entitlement to service connection for prostate cancer. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1960 to January 
1982.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2003, 
a statement of the case was issued in June 2003, and a 
substantive appeal was received in August 2003.  The veteran 
testified at a Board hearing at the local RO in November 
2004.  A transcript of this hearing is of record.

Further, the January 2003 rating decision also denied 
entitlement to service connection for left ear hearing loss, 
and the veteran's notice of disagreement and substantive 
appeal indicated that he wished to also appeal this issue.  
However, a subsequent rating decision in December 2003 
granted service connection for left ear hearing loss and 
assigned a noncompensable rating.  Nevertheless, the veteran 
in his November 2004 hearing testimony indicated that he did 
not understand why this issue was not on appeal.  Because the 
December 2003 rating decision granted the full benefit sought 
on appeal, i.e. entitlement to service connection, this issue 
is deemed to no longer be in appellate status.  See Grantham 
v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

At the November 2004 hearing, the veteran requested that it 
be put on the record that he was in disagreement with the 
effective date for the following service-connected 
disabilities: left ear hearing loss, hypertension, diabetic 
neuropathy of the right foot, impotence and special monthly 
compensation for loss of a creative organ.  Nevertheless, in 
Beyrle v. Brown, 9 Vet.App. 24, 28 (1996), the United States 
Court of Appeals for Veterans Claims (Court), citing Tomlin 
v. Brown, 5 Vet.App. 355 (1993), noted that hearing testimony 
before the Board, even though given within one year of the 
notice of disagreement filing period, cannot constitute a 
valid notice of disagreement, because it was taken before the 
Board and not the RO, and thus it did not serve to trigger or 
initiate appellate review.  In Beyrle, the Court recognized 
the distinction between the agency of original jurisdiction 
and the Board and recognized the significant line drawn, in 
statute and regulation, between the process of initiating an 
appeal and having that appeal decided by the VA's appellate 
body.  Thus, the aforementioned issues are not in proper 
appellate status and will not be addressed in this document.  
In this regard, the effective date issues are referred back 
to the RO for appropriate action, including consideration as 
to whether an appeal has otherwise been initiated as to those 
claims.  

The issue of entitlement to service connection for prostate 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents.

2.  Benign prostatic hypertrophy was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is his benign prostatic hypertrophy otherwise 
related to the veteran's active duty service, including 
exposure to herbicides.

3.  At his November 2004 hearing, the veteran indicated that 
his wished to withdraw his appeal of the denial of a higher 
initial rating for diabetes mellitus.


CONCLUSIONS OF LAW

1.  Benign prostatic hypertrophy was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002 & Supp. 
2005);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of entitlement to an initial 
rating in excess of 20 percent for diabetes mellitus have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Benign Prostatic Hypertrophy

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows in an August 2002 VCAA letter, the appellant 
was informed of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the August 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The RO sent an additional VCAA notice to the 
veteran in January 2004.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2002, which was prior to the 
January 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, private treatment 
records and a VA examination.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded a VA examination in February 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is claiming service connection for his benign 
prostatic hypertrophy as secondary to his exposure to 
herbicides while stationed in Vietnam.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The veteran's military personnel record shows that the 
veteran received the National Defense Service Medal, the 
Vietnam Service Medal with four Bronze Service Stars, the 
Vietnam Campaign Medal, the Vietnamese Cross of Gallantry 
with Palm, the Vietnam Civil Actions Honor Medal and the 
Vietnamese Parachutist Badge.  

The veteran's service medical records are silent with respect 
to benign prostatic hypertrophy.  Further, the veteran's 
December 1981 service examination for retirement showed that 
the anus and rectum, including the prostate, were clinically 
evaluated as normal.  In his contemporaneous medical history, 
the veteran did not mention any prostate problems. 

The first post service medical record with respect to benign 
prostatic hypertrophy is a private treatment record in 
January 1997, 15 years after the veteran's retirement from 
active service.  A February 2004 VA examination found that 
the veteran had mild benign prostatic hypertrophy. 

Service records show that the veteran served in Vietnam 
during the applicable time period and is therefore presumed 
to have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(f).  Significantly, however, the veteran does not have 
one of the enumerated disabilities listed under 38 C.F.R. § 
3.309(e).  However, the veteran claims that his current 
benign prostatic hypertrophy is preliminary to prostate 
cancer, one of the enumerated disabilities; and thus, a 
presumption of service connection due to his exposure to 
herbicide agents is warranted.  In that regard, the Board 
again notes that the Secretary has determined that there is 
no positive association between exposure to herbicides and 
any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  
Unfortunately, the Secretary has not determined that benign 
prostatic hypertrophy is associated with exposure to 
herbicides and there is no medical evidence of record 
indicating that the veteran's benign prostatic hypertrophy 
will definitely lead to prostate cancer.  Accordingly, the 
Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, with no evidence of benign prostatic 
hypertrophy in service or for 15 years after retirement from 
service and no medical evidence of record suggesting a link 
between the veteran's current disability and his active duty 
service, to include exposure to herbicides, there is no basis 
for awarding service connection for benign prostatic 
hypertrophy on a direct basis. 

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
However, in the present case an additional VA examination is 
not required since the evidence now of record does not 
indicate that benign prostatic hypertrophy may be associated 
with the established in service event, injury, or disease in 
service.  

Finally, the Board notes that the veteran's assertions and 
testimony alone are insufficient to support a grant of 
service connection.  It is undisputed that a lay person is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms.  However, without the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of the veteran's benign prostatic hypertrophy.  See 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have no probative 
value.

Accordingly, the Board concludes that there was no 
relationship between the veteran's military service and his 
current disability. The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§§ 1110, 1131, 1116, 5107;  38 C.F.R. §§ 3.303, 3.307, 3.309.

Higher Initial Rating for Diabetes Mellitus

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b).

The record reflects that a January 2003 rating decision 
granted service connection for diabetes mellitus and assigned 
a 20 percent disability rating.  The veteran perfected an 
appeal as to the disability rating assigned.  Thereafter, the 
veteran expressed his satisfaction with the 20 percent rating 
assigned and his desire to withdraw his appeal with respect 
to the diabetes mellitus issue at the November 2004 hearing 
before the undersigned.  See hearing transcript, p. 4.  The 
Board finds that this statement qualifies as a valid 
withdrawal of the appeal under 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review the denial of a 
higher initial rating for diabetes mellitus.
ORDER

Service connection for benign prostatic hypertrophy is 
denied. 

The appeal of the denial of an initial rating in excess of 20 
percent for diabetes mellitus is dismissed.


REMAND

In the January 2003 rating decision, the RO denied service 
connection for prostate cancer.  In his January 2003 notice 
of disagreement, the veteran indicated that he also wished to 
appeal this issue.  However, the June 2003 statement of the 
case did not specifically address this issue and the RO has 
not issued a subsequent statement of the case with respect to 
this issue.  The Court has held that, where the record 
contains a notice of disagreement as to an issue, but no 
statement of the case, the issue must be remanded to the RO 
to issue a statement of the case, and to provide the veteran 
an opportunity to perfect the appeal.  Manlincon v. West, 12 
Vet.App. 238 (1999).

Further, as previously stated in the analysis part of 
this decision, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service 
connection claim.  Since the Board is remanding this 
issue for another matter, it is reasonable to give 
additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the issue of 
entitlement to service connection for 
prostate cancer, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006).  

2.  Thereafter, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 (2005), to include furnishing the 
veteran with an appropriate statement of 
the case.  The veteran should be advised 
of need to file a timely substantive 
appeal if the veteran desires to complete 
an appeal as to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. R. FLETCHER 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


